Allowable Subject Matter
Claims 1, 3-6, 8-10, and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitations of the independent claims are not anticipated or rendered obvious by the prior art. Specifically, the prior art does not teach providing fins with tabs that are received in slots of bar plates, the fins further having fillets on either side of the tab. The prior art teach either providing tabs and slots such as shown in Nihlen et al. (U.S. Patent No. 3,077928) or teach providing fillets such as shown in Hyogo et al. (U.S. Patent No. 8,945,721). However, the prior art does not teach providing both and the prior art fails to render this obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763